United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rella, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1346
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2011 appellant, through her attorney, filed a timely appeal from a
November 23, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment of her left lower
extremity.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 45-year-old rural carrier, injured
her left hip and left hamstring on December 24, 2002 when the vehicle she was driving slid on a
patch of ice and landed in a ditch. OWCP accepted the claim for left hip and left thigh sprain
1

5 U.S.C. § 8101 et seq.

with contusions, left biceps, femoris partial tear; and aggravation of right ankle posterior tibialis
tendinitis. On December 10, 2003 appellant slipped on an icy parking lot and experienced pain
in her lower back. OWCP accepted the claim for lumbar strain with right sciatic nerve irritation
and aggravation of lumbar strain.
On April 12, 2006 OWCP granted appellant a schedule award for a four percent
permanent impairment of the right leg for the period March 23 to June 11, 2006. It also
determined that she had no impairment of the left leg. By decision dated May 11, 2007, OWCP
denied modification of the April 12, 2006 schedule award decision. In an August 7, 2008
decision,2 the Board affirmed OWCP’s April 12, 2006 and May 11, 2007 decisions. The
complete facts of this case as set forth in the Board’s August 7, 2008 decision are incorporated
by reference.
By decision dated October 16, 2009, OWCP denied modification of the April 12, 2006
schedule award decision.
By letter dated October 5, 2010, appellant’s attorney requested reconsideration.
In a March 11, 2010 report, Dr. Joann Mace, Board-certified in physical medicine and
rehabilitation and appellant’s treating physician, found that appellant had a 13 percent permanent
impairment of the left leg pursuant to the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). She rated impairment for
the left knee due to atrophy of the quadriceps, under Table 16-7, at page 517 of the A.M.A.,
Guides, which yielded a grade modifier of 3 and an impairment for range of motion of the left
hip pursuant to Table 16-4 at page 512 of the A.M.A., Guides, which yielded a class 1
impairment. Dr. Mace administered the range of motion measurements in an examination dated
May 19, 2009.
In a report dated October 26, 2010, OWCP’s medical adviser found that Dr. Mace did not
provide sufficient findings to support the impairment rating. The impairment rating based on the
left knee was not valid because OWCP never accepted a condition for the left knee. The medical
adviser further found that impairment based on loss of range of motion was not ratable because
Dr. Mace did not submit a diagnosis for a hip impairment, as required in the guidelines for rating
impairments in a regional grid pursuant to the net adjustment formula at page 521 of the A.M.A.,
Guides, and under the regional hip grid at Table 16-4, pages 512-15. The A.M.A., Guides
provide that if the examiner uses the hip regional grid, range of motion is not ratable except as a
grade modifier; in these cases, a specific diagnosis from grid must be cited and then all of the
grade modifiers based on history and examination findings as discussed on pages 529 and 530 of
the A.M.A., Guides must be reported. Dr. Mace, however, did not provide a diagnosis from the
grid. The medical adviser concluded, there was no basis for using the calculations at Table 16-4
and no left leg impairment.
By decision dated November 23, 2010, OWCP denied modification of the prior decision.

2

Docket No. 07-2069 (issued August 7, 2008).

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.6
ANALYSIS
In support of her request for a schedule award for permanent impairment of the left lower
extremity, appellant submitted Dr. Mace’s March 11, 2010 report. Dr. Mace rated a 13 percent
left leg impairment based on atrophy of the left quadriceps, for a left knee impairment and loss of
range of motion of the left hip. OWCP’s medical adviser reviewed this report and found that it
did not adequately support permanent impairment of the left leg. As noted, OWCP did not
accept a left knee condition. Further appellant was not entitled to a rating based on loss of range
of motion for the left leg. The Board notes that section 16.7 of the A.M.A., Guides, at page 543,
states that section 16.2, which pertains to diagnosis-based impairment, is the method of choice
for rating lower extremity impairment. Range of motion is used principally as a factor in the
adjustment grid for physical examination. Section 16.7 states: “This section is to be used as a
stand-alone rating when other grids refer you to this section or no other diagnosis-based sections
of this chapter are applicable for impairment rating of a condition.”
This principle is reiterated in the summary at Chapter 16.8, page 552 of the A.M.A.,
Guides, which states: “12. Only if no other approach is available to rating, calculate impairment
based on range of motion, as explained in [s]ection 16.7.”
In accordance with these principles, OWCP’s medical adviser stated that the loss of range
of motion was not ratable because Dr. Mace did not provide a diagnosis for any hip impairment
or the necessary findings based on physical examination. The guidelines for rating impairments
in a regional grid pursuant to the net adjustment formula are listed at page 521 of the A.M.A.,
Guides, and under the regional hip grid at Table 16-4, pages 512-15. The medical adviser
indicated, where the examiner uses the hip regional grid, range of motion is not ratable except as
a grade modifier. Where Dr. Mace does rely on the hip regional grid, a specific diagnosis from
the grid must be cited and then all of the grade modifiers, based on history and examination
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

5

Id.

6

Veronica Williams, 56 ECAB 367, 370 (2005).

3

findings as discussed on pages 529 and 530 of the A.M.A., Guides, must be documented; the
examiner is instructed to utilize the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides to obtain the proper impairment rating. She, however, did not provide a
diagnosis from the hip regional grid and did not rely on the net adjustment formula.
Furthermore, lacking any diagnosis of appellant’s left hip and thigh conditions, she has not
established that her lack of range of motion is causally related to the accepted conditions. The
medical adviser therefore properly found that Dr. Mace’s report did not provide a basis for using
the calculations at Table 16-4 and therefore no basis for a left lower extremity impairment
rating.7
The Board finds that OWCP’s medical adviser properly determined that appellant had no
permanent impairment of the left lower extremity stemming from her accepted left hip and left
thigh conditions, as he rendered his calculations based on the applicable protocols and tables of
the sixth edition of the A.M.A., Guides. As appellant did not submit medical evidence to support
a schedule award for the left lower extremity, the Board will affirm OWCP’s November 23,
2010 decision.
Appellant may request an increase schedule award, at anytime, based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly found that appellant is not entitled to a schedule
award for the left lower extremity.

7

The Board notes that a description of appellant’s impairment must be obtained from her physician, which must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs3 dated November 23, 2010 is affirmed.
Issued: March 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

